FILE COPY




                               In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                              Nos. 02-21-00207-CV
                                   02-22-00060-CV
                                   02-22-00092-CV

                       NATALIE ANN STROIK, Appellant

                                        V.

                         DAVID LEE STROIK, Appellee



                     On Appeal from the 367th District Court
                            Denton County, Texas
                         Trial Court No. 20-1192-431


                                     ORDER

      On September 2, 2022, the court informed the parties of its concern that

appellant’s current law firm might be disqualified because a former staff attorney—

who joined Griffith, Jay & Michel, LLP after leaving the court’s employment in April

2022—had personally and substantially participated in appeal number 02-21-00207-
                                                                                 FILE COPY




CV1 while employed by the court and, after joining Griffith, Jay & Michel, had

entered an appearance as appellant’s counsel in all three referenced appeal numbers.

See Tex. Disciplinary Rules Prof’l Conduct R. 1.11(a), (c), reprinted in Tex. Gov’t Code

Ann. tit. 2, subtit. G, app. A (Tex. State Bar R. art X, § 9).

       Staff attorneys at the Second Court of Appeals provide essential and substantial

support to the court’s core function of processing, reviewing, and deciding appeals

from trial courts. The court’s staff attorneys routinely assist the justices with reviewing

motions and briefs and with preparing drafts of opinions and orders. Court staff

attorneys also routinely research legal issues and review and comment on early-stage

opinion drafts.

       In light of these duties and our former staff attorney’s resultant participation in

the case, we asked the parties for comment. Our September 2 letter also pointed out

that although the disciplinary rules contemplate a law firm’s representation if a former

staff attorney is screened from participation in the matter giving rise to that

individual’s disqualification, our former staff attorney’s appearance as counsel for

appellant seemed to moot that possibility. See id.

       Griffith, Jay & Michel has responded by explaining its conflicts screening and

conclusions in these matters2 but offered to withdraw from representing appellant if



       1Allthree numbers involve appeals from different post-divorce-decree
enforcement orders. Because we have dismissed numbers 02-21-00207-CV and 02-22-
00060-CV as moot, only number 02-22-00092-CV remains pending.

                                             2
                                                                               FILE COPY




the court deems it necessary. We appreciate counsel’s candor and—in this specific

case and based solely on these facts—accept the firm’s offer.

      Accordingly, we abate number 02-22-00092-CV for sixty days, until Monday,

December 5, 2022, to allow appellant to obtain new counsel. Appellant is ordered

to provide this court with her mailing address and telephone number

immediately upon receipt of this order. If appellant retains new counsel, she shall

cause new retained counsel to file a notice of appearance in this court by Monday,

December 5, 2022.

      We direct the clerk of this court to send a notice of this order to the law firm of

Griffith, Jay & Michel and to appellee’s attorney of record. Because the court does

not have appellant’s contact information at this time, we direct Griffith, Jay & Michel

to provide a copy of this order to Appellant.

      Dated October 6, 2022.


      2Our    former staff attorney explained that she is unaware of her involvement in
appeal number 02-21-00207-CV—as is understandable considering the volume of this
court’s docket and the various stages at which a staff attorney might participate in a
case, particularly one with several appeal numbers—and also explained that, as is her
standard practice, she had initially “reviewed the Court’s online records for any
possible conflicts of interest” before beginning representation of appellant. We note
that in light of the breadth of our staff attorneys’ duties, our online records will not
necessarily reveal every situation in which personal and substantial participation might
have occurred. And although she has offered to now be screened from further
participation in these matters, the rule does not contemplate or permit retroactively
removing or ameliorating the cause of disqualification. Finally, because of the timing
of assignments in the past, we note that we do not anticipate that this situation is
likely to arise again with regard to our former staff attorney’s future representation of
Griffith, Jay & Michel clients in litigation in which those clients had not appeared
before this court as of her departure date.
                                            3
                           FILE COPY




              Per Curiam

En Banc




          4